--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.14

THIS DRAWDOWN EQUITY FINANCING AGREEMENT RELATES TO AN OFFERING OF SECURITIES IN
AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN)
PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “1933 ACT”).


NONE OF THE SECURITIES TO WHICH THIS DRAWDOWN EQUITY FINANCING AGREEMENT (THE
“AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED
HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933
ACT.


POLAR PETROLEUM CORP.
DRAWDOWN EQUITY FINANCING AGREEMENT
(Investors Resident Outside of the United States)


THIS AGREEMENT is made and entered into on March 18, 2013, (the “Agreement”) by
and between US Energy Investments Ltd., a Marshall Island corporation (the
“Investor”), and Polar Petroleum Corp., a corporation organized and existing
under the laws of the State of Nevada (the “Company”), with an effective date of
February 7, 2013.


WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, from time to
time as provided herein, and the Investor shall purchase from the Company up to
Ten Million Dollars ($10,000,000) of the Company’s restricted common stock, par
value $0.001 per share (the “Common Stock”); and


WHEREAS, such investments will be made in reliance upon the provisions of
Regulation S (“Regulation S”) of the Securities Act of 1933, as amended, and the
regulations promulgated thereunder (the “Securities Act”), and or upon such
other exemption from the registration requirements of the Securities Act as may
be available with respect to any or all of the investments to be made hereunder.


NOW, THEREFORE, the parties hereto agree as follows:


ARTICLE I.
Certain Definitions


Section 1.1 “Advance” shall mean the portion of the Commitment Amount requested
by the Company in the Drawdown Notice.


Section 1.2 “Advance Date” shall mean the day that the Drawdown Notice for each
Advance is received by the Investor.


Section 1.3 “Drawdown Notice” shall mean a written notice in the form of Exhibit
A attached hereto to the Investor executed by an officer of the Company and
setting forth the Advance amount that the Company requests from the Investor.


Section 1.4 “Drawdown Notice Date” shall mean each date the Company delivers (in
accordance with Section 2.2(b) of this Agreement) to the Investor a Drawdown
Notice requiring the Investor to advance funds to the Company, subject to the
terms of this Agreement. No Drawdown Notice Date shall be less than five (5)
Trading Days after the prior Drawdown Notice Date.


Section 1.5 “Bid Price” shall mean, on any date, the closing bid price (as
reported by Nasdaq) of the Common Stock on the Principal Market or if the Common
Stock is not traded on a Principal Market, the highest reported bid price for
the Common Stock, as furnished by the Financial Industry Regulatory Authority
(“FINRA”).


 
1

--------------------------------------------------------------------------------

 
Section 1.6 “Closing” shall mean each of the closings of a purchase and sale of
Common Stock pursuant to Section 2.3.


Section 1.7 “Commitment Amount” shall mean the aggregate amount of up to Ten
Million Dollars ($10,000,000) which the Investor has agreed to provide to the
Company in order to purchase the Company’s Common Stock pursuant to the terms
and conditions of this Agreement.


Section 1.8 “Commitment Period” shall mean the period commencing on the earlier
to occur of (i) the Effective Date, or (ii) such earlier date as the Company and
the Investor may mutually agree in writing, and expiring on the earliest to
occur of (x) the date on which the Investor shall have made payment of Advances
pursuant to this Agreement in the aggregate amount of the Commitment Amount, (y)
the date this Agreement is terminated pursuant to Section 10.2 or (z) the date
occurring thirty-six (36) months after the Effective Date.


Section 1.9 “Common Stock” shall mean the Company’s common stock, par value
$0.001 per share.


Section 1.10 “Condition Satisfaction Date” shall have the meaning set forth in
Section 7.2.


Section 1.11 “Damages” shall mean any loss, claim, damage, liability, reasonable
costs and expenses (including, without limitation, reasonable attorney’s fees
and disbursements and reasonable costs and expenses of expert witnesses and
investigation).


Section 1.12 “Effective Date” shall mean the date on which the Investor and
Company have fully executed this Agreement for the sale of the Restricted
Securities as set forth in Section 7.2(a).


Section 1.13 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.


Section 1.14. “Material Adverse Effect” shall mean any condition, circumstance,
or situation that would prohibit or otherwise materially interfere with the
ability of the Company to enter into and perform any of its obligations under
this Agreement in any material respect.


Section 1.15. “Maximum Advance Amount” shall not exceed Five Hundred Thousand
Dollars ($500,000) or two hundred (200%) percent of the average daily volume
based on the trailing ten (10) days preceding the Drawdown Notice date whichever
is of a larger value.


Section 1.16. “FINRA” shall mean the Financial Industry Regulatory Authority.


Section 1.17. “Person” shall mean an individual, a corporation, a partnership,
an association, a trust or other entity or organization, including a government
or political subdivision or an agency or instrumentality thereof.


Section 1.18. “Principal Market” shall mean the Nasdaq National Market, the
Nasdaq Capital Market, the American Stock Exchange, the OTC Bulletin Board, OTC
Pink Sheets or the New York Stock Exchange, whichever is at the time the
principal trading exchange or market for the Common Stock.


Section 1.19. “Purchase Price” shall be set at Seventy-Five (75%) percent of the
volume weighted average price (the “VWAP”) of the preceding ten (10) day’s
closing price of the Company’s common stock on the Principal Market.


Section 1.20. “Regulation S” shall have the meaning set forth in the recitals of
this Agreement.


Section 1.21. “Restricted Securities” shall have the meaning as set forth in the
Securities Act of 1933.


Section 1.22. “SEC” shall mean the United States Securities and Exchange
Commission.


Section 1.23. “Securities Act” shall have the meaning set forth in the recitals
of this Agreement.
Section 1.24. “SEC Documents” shall mean Annual Reports on Form 10-K, Quarterly
Reports on Form 10-Q, and Current Reports on Form 8-K and Proxy Statements of
the Company as supplemented to the date hereof, filed by the Company for a
period of at least twelve (12) months immediately preceding the date hereof or
the Advance Date, as the case may be.


Section 1.25. “Trading Day” shall mean any day during which the New York Stock
Exchange shall be open for business.
 
 
2

--------------------------------------------------------------------------------

 
ARTICLE II
Advances


Section 2.1 Advances.


(a) Subject to the terms and conditions of this Agreement (including, without
limitation, the provisions of Article VII hereof), the Company, at its sole and
exclusive option, may issue and sell to the Investor, and, except for conditions
outside of the Investor’s control,(e.g. Acts of War, God) the Investor shall be
obligated to purchase from the Company, Restricted Securities of the Company’s
Common Stock by the delivery, in the Company’s sole discretion, of Drawdown
Notices. The number of shares of Common Stock that the Investor shall purchase
pursuant to each Advance shall be determined by dividing the amount of the
Advance by the Purchase Price. No fractional shares shall be issued. Fractional
shares shall be rounded to the next higher whole number of shares. The aggregate
maximum amount of all Advances that the Investor shall be obligated to make
under this Agreement shall not exceed the Commitment Amount.


Section 2.2 Mechanics.


Drawdown Notice. At any time during the Commitment Period, the Company may
request the Investor to purchase Restricted Securities of Common Stock by
delivering a Drawdown Notice to the Investor, subject to the conditions set
forth in Section 7.2; provided, however, the amount for each Advance as
designated by the Company in the applicable Drawdown Notice shall not be more
than the Maximum Advance Amount and the aggregate amount of the Advances
pursuant to this Agreement shall not exceed the Commitment Amount. The Company
acknowledges that the Investor may sell shares of the Company’s Common Stock
corresponding with a particular Drawdown Notice after the Drawdown Notice is
received by the Investor. There shall be a minimum of five (5) Trading Days
between each Drawdown Notice Date.


Date of Delivery of Drawdown Notice. A Drawdown Notice shall be deemed delivered
on: (i) the Trading Day it is received. If such notice is received prior to 5:00
pm Eastern Time; or (ii) the immediately succeeding Trading Day if Drawdown
Notice is received by facsimile or otherwise after 5:00 pm Eastern Time on a
Trading Day or at any time on a day which is not a Trading Day. No Drawdown
Notice may be deemed delivered on a day that is not a Trading Day or if positive
receipt is not acknowledged by US Energy Investments, Ltd.


Section 2.3 Closings. On each Advance Date (i) the Company shall deliver to the
Investor such number of Restricted Securities of the Common Stock registered in
the name of the Investor as shall equal (x) the amount of the Advance specified
in such Drawdown Notice pursuant to Section 2.1 herein, divided by (y) the
Purchase Price and (ii) upon receipt of such shares, the Investor shall deliver
to the Company the amount of the Advance specified in the Drawdown Notice by
wire transfer of immediately available funds. In addition, on or prior to the
Advance Date, each of the Company and the Investor shall deliver to the other
all documents, instruments and writings required to be delivered by either of
them pursuant to this Agreement in order to implement and effect the
transactions contemplated herein. To the extent the Company has not paid the
fees, expenses, and disbursements of the Investor in accordance with Section
12.4, the amount of such fees, expenses, and disbursements may be deducted by
the Investor (and shall be paid to the relevant party) directly out of the
proceeds of the Advance with no reduction in the amount of shares of the
Company’s Common Stock to be delivered on such Advance Date.
(a) Company’s Obligations Upon Closing.
 
(i) The Company shall deliver to the Investor, the Restricted Securities of
Common Stock applicable to the Advance in accordance with Section 2.3. The
Investor hereby acknowledges that that upon the issuance thereof, and until such
time as the same is no longer required under the applicable securities laws and
regulations, the certificates representing any of the Securities will bear a
legend in substantially the following form:
 
 
“THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).  ACCORDINGLY, NONE
OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER
THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE
MAY BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT.”

 
 
3

--------------------------------------------------------------------------------

 
Upon receipt, Investor will perform a wire transfer on the same business day
provided that the shares have been received in sufficient time to perform such
transfer. In the event that the Investor is no longer able, due to time
constraints beyond his control, to perform a wire on the day of receipt, the
wire will be promptly executed the following business day.


(ii) the Company shall have obtained all material permits and qualifications
required by any applicable state for the offer and sale of the Restricted
Securities, or shall have the availability of exemptions therefrom. The sale and
issuance of the Restricted Securities shall be legally permitted by all laws and
regulations to which the Company is subject;


(iii) the Company shall file with the SEC in a timely manner all reports,
notices and other documents required of a “reporting company” under the Exchange
Act and applicable Commission regulations;


(iv) the fees as set forth in Section 12.4 below shall have been paid or can be
withheld as provided in Section 2.3; and


(v) The Company’s transfer agent shall be DWAC eligible.


(b) Investor’s Obligations Upon Closing. Upon receipt of the Restricted
Securities referenced in Section 2.3(a)(i) above and provided the Company is in
compliance with its obligations in Section 2.3, the Investor shall deliver to
the Company the amount of the Advance specified in the Drawdown Notice by wire
transfer of immediately available funds.


Section 2.4. Hardship. In the event the Investor sells shares of the Company’s
restricted Common Stock after receipt of a Drawdown Notice and the Company fails
to perform its obligations as mandated in Section 2.3, and specifically the
Company fails to deliver to the Investor on the Advance Date the Restricted
Securities of Common Stock corresponding to the applicable Advance pursuant to
Section 2.3(a)(i), the Company acknowledges that the Investor shall suffer
financial hardship and therefore shall be liable for any and all losses,
commissions, fees, interest, legal fees or any other financial hardship caused
to the Investor.


The Company understands that a delay in the delivery of the securities in the
form required pursuant to this Agreement beyond the Closing could result in
economic loss to the Investor. After this Agreement Date, as compensation to the
Investor for late issuance of such shares (delivery of securities after the
applicable closing), the Company agrees to make payments to the Investor in
accordance with the schedule below where the number of days overdue is defined
as the number of business days beyond the close with amount due being
cumulative.


The Company shall pay any payments incurred under this Section in immediately
available funds upon demand. Nothing herein shall limit the right of the
Investor to pursue damages for the Company’s failure to comply with the issuance
and delivery of securities to the Investor.


Payments for Each Number of Days Overdue
For each $10,000 Worth of Common Stock
   
1
$100
2
$200
3
$300
4
$400
5
$500
6
$600
7
$700
8
$800
9
$900
10
$1000
Over 10
$1000 + $200 for each Business Day beyond the tenth day



 
4

--------------------------------------------------------------------------------

 
ARTICLE III
Representations and Warranties of Investor


Investor hereby represents and warrants to, and agrees with, the Company that
the following are true and correct as of the date hereof and as of each Advance
Date:


Section 3.1 Organization and Authorization. The Investor is duly incorporated or
organized and validly existing in the jurisdiction of its incorporation or
organization and has all requisite power and authority to purchase and hold the
securities issuable hereunder. The decision to invest and the execution and
delivery of this Agreement by such Investor, the performance by such Investor of
its obligations hereunder and the consummation by such Investor of the
transactions contemplated hereby have been duly authorized and requires no other
proceedings on the part of the Investor. The undersigned has the right, power
and authority to execute and deliver this Agreement and all other instruments on
behalf of the Investor. This Agreement has been duly executed and delivered by
the Investor and, assuming the execution and delivery hereof and acceptance
thereof by the Company, will constitute the legal, valid and binding obligations
of the Investor, enforceable against the Investor in accordance with its terms.


Section 3.1.1 Evaluation of Risks. The Investor has such knowledge and
experience in financial, tax and business matters as to be capable of evaluating
the merits and risks of, and bearing the economic risks entailed by, an
investment in the Company and of protecting its interests in connection with
this transaction. It recognizes that its investment in the Company involves a
high degree of risk and Investor the ability to bear the economic risks of its
prospective investment and can afford the complete loss of such investment.


Section 3.2 No Legal Advice From the Company. The Investor acknowledges that it
had the opportunity to review this Agreement and the transactions contemplated
by this Agreement with his or its own legal counsel and investment and tax
advisors. The Investor is relying solely on such counsel and advisors and not on
any statements or representations of the Company or any of its representatives
or agents for legal, tax or investment advice with respect to this investment,
the transactions contemplated by this Agreement or the securities laws of any
jurisdiction.


Section 3.3 Investment Purpose. The restricted securities are being purchased by
the Investor for its own account, and for investment purposes. The Investor
agrees not to assign or in any way transfer the Investor’s rights to the
restricted securities or any interest therein and acknowledges that the Company
will not recognize any purported assignment or transfer except in accordance
with applicable Federal and state securities laws. No other person has or will
have a direct or indirect beneficial interest in the restricted securities. The
Investor agrees not to sell, hypothecate or otherwise transfer the Investor’s
restricted securities unless the securities are registered under Federal and
applicable state securities laws or unless, in the opinion of counsel
satisfactory to the Company, an exemption from such laws is available.


Section 3.4 No Directed Selling Efforts. the Investor acknowledges that the
Investor has not acquired the Restricted Securities as a result of, and will not
itself engage in, any “directed selling efforts” (as defined in Regulation S
under the 1933 Act) in the United States in respect of the Restricted Securities
which would include any activities undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States for the resale of the Restricted Securities; provided, however,
that the Investor may sell or otherwise dispose of the Restricted Securities
pursuant to registration of the Restricted Securities pursuant to the 1933 Act
and any applicable state and federal securities laws or under an exemption from
such registration requirements and as otherwise provided herein.


Section 3.5 Information. The Investor and its advisors (and its counsel), if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and information it deemed material to making an
informed investment decision. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its management.
Neither such inquiries nor any other due diligence investigations conducted by
such Investor or its advisors, if any, or its representatives shall modify,
amend or affect the Investor’s right to rely on the Company’s representations
and warranties contained in this Agreement. The Investor understands that its
investment involves a high degree of risk. The Investor is in a position
regarding the Company, which, based upon employment, family relationship or
economic bargaining power, enabled and enables such Investor to obtain
information from the Company in order to evaluate the merits and risks of this
investment. The Investor has sought such accounting, legal and tax advice, as it
has considered necessary to make an informed investment decision with respect to
this transaction.


Section 3.6 Receipt of Documents. The Investor and its counsel have received and
read in their entirety: (i) this Agreement and the Exhibits annexed hereto; (ii)
all due diligence and other information necessary to verify the accuracy and
completeness of such representations, warranties and covenants; and (iii)
answers to all questions the Investor submitted to the Company regarding an
investment in the Company; and the Investor has relied on the information
contained therein and has not been furnished any other documents, literature,
memorandum or prospectus.


 
5

--------------------------------------------------------------------------------

 
Section 3.7 Outside U.S.  The Investor is outside the United States when
receiving and executing this Agreement and is acquiring the Restricted
Securities as principal for the Investor’s own account, for investment purposes
only, and not with a view to, or for, resale, distribution or fractionalisation
thereof, in whole or in part, and no other person has a direct or indirect
beneficial interest in such Restricted Securities.


Section 3.7.1 the Investor is not acquiring the Restricted Securities for the
account or benefit of, directly or indirectly, any U.S. Person;


Section 3.7.2 the Investor is not a U.S. Person; and


Section 3.7.3 the Investor is resident in the jurisdiction set out under the
heading “Name and Address of Investor” on the signature page of this Agreement.


Section 3.8 No General Solicitation. the Investor is not aware of any
advertisement of any of the Securities and is not acquiring the Restricted
Securities as a result of any form of general solicitation or general
advertising including advertisements, articles, notices or other communications
published in any newspaper, magazine or similar media or broadcast over radio or
television, or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising.


Section 3.9 Not an Affiliate. The Investor is not an officer, director or a
person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with the Company or any
“Affiliate” of the Company (as that term is defined in Rule 405 of the
Securities Act).


Section 3.10 Trading Activities. The Investor’s trading activities with respect
to the Company’s Common Stock shall be in compliance with all applicable federal
and state securities laws, rules and regulations and the rules and regulations
of the Principal Market on which the Company’s Common Stock is listed or traded
and Investor will comply with any requests that the SEC makes in connection with
the Filing of this Agreement to ensure such compliance. Neither the Investor nor
its affiliates has an open short position in the Common Stock of the Company,
the Investor agrees that it shall not, and that it will cause its affiliates not
to, engage in any short sales of or hedging transactions with respect to the
Common Stock.
Section 3.11 No Registration as a Dealer. The Investor is not and will not be
required to be registered as a "dealer" under the 1934 Act, either as a result
of its execution and performance of its obligations under this Agreement or
otherwise.


Section 3.12 Good Standing. The Investor is a Marshal Islands corporation, duly
organized, validly existing and in good standing under the laws of its state of
formation and any jurisdiction in which it is conducting business.


ARTICLE IV.
Representations and Warranties of the Company


Except as stated below, on the disclosure schedules attached hereto or in the
SEC Documents (as defined herein), the Company hereby represents and warrants
to, and covenants with, the Investor that the following are true and correct as
of the date hereof:


Section 4.1 Organization and Qualification. The Company is duly incorporated or
organized and validly existing in the jurisdiction of its incorporation or
organization and has all requisite corporate power to own its properties and to
carry on its business as now being conducted. Each of the Company is in good
standing in every jurisdiction in which the nature of the business conducted by
it makes such qualification necessary, except to the extent that the failure to
be so qualified or be in good standing would not have a Material Adverse Effect
on the Company taken as a whole.


Section 4.2 Authorization, Enforcement, Compliance with Other Instruments. (i)
The Company has the requisite corporate power and authority to enter into and
perform this Agreement, and any related agreements, in accordance with the terms
hereof and thereof, (ii) the execution and delivery of this Agreement, and any
related agreements by the Company and the consummation by it of the transactions
contemplated hereby and thereby, have been duly authorized by the Company’s
Board of Directors and no further consent or authorization is required by the
Company, its Board of Directors or its stockholders, (iii) this Agreement, and
any related agreements have been duly executed and delivered by the Company,
(iv) this Agreement, and assuming the execution and delivery thereof and
acceptance by the Investor and any related agreements constitute the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies.


 
6

--------------------------------------------------------------------------------

 
Section 4.2.1 Capitalization. The authorized capital stock of the Company
consists of 700,000,000 shares of Common Stock $0.001 par value per share of
which approximately 42,952,500 shares of Common Stock are issued and outstanding
as of January 31, 2013, respectively. All of such outstanding shares have been
validly issued and are fully paid and nonassessable. Except as disclosed in the
SEC Documents, no shares of Common Stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company. Except as disclosed in the SEC Documents, as of the date hereof, (i)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries, (ii) there
are no outstanding debt securities (iii) there are no outstanding registration
statements other than on Form S-1and (iv) there are no agreements or
arrangements under which the Company or any of its subsidiaries is obligated to
register the sale of any of their securities under the Securities Act. There are
no securities or instruments containing anti-dilution or similar provisions that
will be triggered by this Agreement or any related agreement or the consummation
of the transactions described herein or therein. This section shall not prevent
the Company, after the date hereof, from obtaining other funding or other means
of financing.


The Company has furnished to the Investor via the SEC's live EDGAR filing
service true and correct copies of the Company’s Articles of Incorporation, as
amended and as in effect on the date hereof (the “Articles of Incorporation”),
and the Company’s By-laws, as in effect on the date hereof (the “By-laws”), and
via conference call the terms of all securities convertible into or exercisable
for Common Stock and the material rights of the holders thereof in respect
thereto.


Section 4.3 No Conflict. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the Articles of
Incorporation, any certificate of designations of any outstanding series of
preferred stock of the Company or By-laws or (ii) conflict with or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market on which the
Common Stock is quoted) applicable to the Company or by which any material
property or asset of the Company is bound or affected and which would cause a
Material Adverse Effect. Except as disclosed in the SEC Documents, the Company
is not in violation of any term of or in default under its Articles of
Incorporation or By-laws or their organizational charter or by-laws,
respectively, or any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company. The business of the Company is not being
conducted in violation of any material law, ordinance, regulation of any
governmental entity. Except as specifically contemplated by this Agreement and
as required under the Securities Act and any applicable state securities laws,
the Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement in accordance with the terms hereof or thereof.
All consents, authorizations, orders, filings and registrations which the
Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof. The Company is unaware of
any fact or circumstance which might give rise to any of the foregoing.
Section 4.4 SEC Documents; Financial Statements. As of the date hereof, the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC pursuant to the reporting requirements
of the 1934 Act. As of their respective dates, to the Company’s knowledge, the
financial statements of the Company disclosed in the SEC Documents (the
“Financial Statements”) complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied,
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and, fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Investor which is not
included in the SEC Documents contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.


Section 4.5 No Default. Except as disclosed, the Company is not in default in
the performance or observance of any material obligation, agreement, covenant or
condition contained in any indenture, mortgage, deed of trust or other material
instrument or agreement to which it is a party or by which it is or its property
is bound and neither the execution, nor the delivery by the Company, nor the
performance by the Company of its obligations under this Agreement or any of the
exhibits or attachments hereto will conflict with or result in the breach or
violation of any of the terms or provisions of, or constitute a default or
result in the creation or imposition of any lien or charge on any assets or
properties of the Company under its Articles of Incorporation, By-Laws, any
material indenture, mortgage, deed of trust or other material agreement
applicable to the Company or instrument to which the Company is a party or by
which it is bound, or any statute, or any decree, judgment, order, rules or
regulation of any court or governmental agency or body having jurisdiction over
the Company or its properties, in each case which default, lien or charge is
likely to cause a Material Adverse Effect on the Company’s business or financial
condition.


 
7

--------------------------------------------------------------------------------

 
Section 4.6 Absence of Events of Default. Except for matters described in this
Agreement, no Event of Default, as defined in the respective agreement to which
the Company is a party, and no event which, with the giving of notice or the
passage of time or both, would become an Event of Default (as so defined), has
occurred and is continuing, which would have a Material Adverse Effect on the
Company’s business, properties, prospects, financial condition or results of
operations.


Section 4.7 Intellectual Property Rights. The Company own or possess adequate
rights or licenses to use all material trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct their respective businesses as now conducted. The
Company does not have any knowledge of any infringement by the Company of
trademark, trade name rights, patents, patent rights, copyrights, inventions,
licenses, service names, service marks, service mark registrations, trade secret
or other similar rights of others, and, to the knowledge of the Company, there
is no claim, action or proceeding being made or brought against, or to the
Company’s knowledge, being threatened against, the Company  regarding trademark,
trade name, patents, patent rights, invention, copyright, license, service
names, service marks, service mark registrations, trade secret or other
infringement; and the Company is unaware of any facts or circumstances which
might give rise to any of the foregoing.


Section 4.8 Employee Relations. The Company is not involved in any labor dispute
nor, to the knowledge of the Company, is any such dispute threatened. None of
the Company’s employees is a member of a union and the Company believes that
their relations with their employees are good.


Section 4.9 Environmental Laws. The Company is (i) in compliance with any and
all applicable material foreign, federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) is in compliance with all terms and conditions
of any such permit, license or approval.


Section 4.10 Title. The Company has good and marketable title to its properties
and material assets owned by it, free and clear of any pledge, lien, security
interest, encumbrance, claim or equitable interest other than such as are not
material to the business of the Company. Any real property and facilities held
under lease by the Company are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company .


Section 4.11 Insurance. Except as disclosed, the Company has not been refused
any insurance coverage sought or applied for and the Company has no any reason
to believe that it will not be able to renew its existing insurance coverage (if
any) as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not materially and adversely affect the condition, financial or otherwise,
or the earnings, business or operations of the Company, taken as a whole.


Section 4.12 Regulatory Permits. The Company possesses all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and the Company has not received any notice of proceedings relating
to the revocation or modification of any such certificate, authorization or
permit.


Section 4.13 Internal Accounting Controls. Except as disclosed in the SEC
documents, the Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.


Section 4.14 No Material Adverse Breaches, etc. Except as identified the Company
is not the subject to any charter, corporate or other legal restriction, or any
judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a Material Adverse
Effect on the business, properties, operations, financial condition, results of
operations or prospects of the Company. Except as set forth in the SEC
Documents, the Company is not in breach of any contract or agreement which
breach, in the judgment of the Company’s officers, has or is expected to have a
Material Adverse Effect on the business, properties, operations, financial
condition, results of operations or prospects of the Company.
 
Section 4.15 Absence of Litigation. Except as identified, there is no action,
suit, proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending against or
affecting the Company, or the Common Stock wherein an unfavorable decision,
ruling or finding would (i) have a Material Adverse Effect on the transactions
contemplated hereby (ii) adversely affect the validity or enforceability of, or
the authority or ability of the Company to perform its obligations under, this
Agreement or any of the documents contemplated herein, or (iii) except as
expressly disclosed in the SEC Documents, have a Material Adverse Effect on the
business, operations, properties, financial condition or results of operation of
the Company  taken as a whole.


 
8

--------------------------------------------------------------------------------

 
Section 4.16 Subsidiaries. Except as identified, the Company does not presently
own or control, directly or indirectly, any interest in any other corporation,
partnership, association or other business entity.


Section 4.17 Tax Status. Except as identified, the Company has made or filed all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject and (unless and only to the
extent that the Company has set aside on its books provisions reasonably
adequate for the payment of all unpaid and unreported taxes) has paid all taxes
and other governmental assessments and charges that are material in amount,
shown or determined to be due on such returns, reports and declarations, except
those being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.


Section 4.18 Certain Transactions. Except as identified, none of the officers,
directors, or employees of the Company is presently a party to any transaction
with the Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.


Section 4.19 Fees and Rights of First Refusal. The Company is not obligated to
offer the securities offered hereunder on a right of first refusal basis or
otherwise to any third parties including, but not limited to, current or former
shareholders of the Company, underwriters, brokers, agents or other third
parties.


Section 4.20 Use of Proceeds. The Company shall use the net proceeds from this
offering for general corporate purposes, including, without limitation, the
payment of loans incurred by the Company. However, in no event shall the Company
use the net proceeds from this offering for the payment (or loan to any such
person for the payment) of any judgment, or other liability, incurred by any
executive officer, officer, director or employee of the Company, except for any
liability owed to such person for services rendered, or if any judgment or other
liability is incurred by such person originating from services rendered to the
Company, or the Company has indemnified such person from liability.


Section 4.21 Further Representation and Warranties of the Company. For so long
as any securities issuable hereunder held by the Investor remain outstanding,
the Company acknowledges, represents, warrants and agrees that it will maintain
the listing of its Common Stock on the Principal Market.


Section 4.22 Opinion of Counsel. The Company will obtain for the Investor, at
the Company’s expense, any and all opinions of counsel which may be reasonably
required in order to sell the securities issuable hereunder without restriction.


Section 4.23 Dilution. The Company is aware and acknowledges that issuance of
shares of the Company’s restricted Common Stock could cause dilution to existing
shareholders and could significantly increase the outstanding number of shares
of Common Stock.
 
ARTICLE V.
Indemnification


The Investor and the Company represent to the other the following with respect
to itself:


Section 5.1 Indemnification.


(a) In consideration of the Investor’s execution and delivery of this Agreement,
and in addition to all of the Company’s other obligations under this Agreement,
the Company shall defend, protect, indemnify and hold harmless the Investor, and
all of its officers, directors, partners, employees and agents (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Investor Indemnitees”) from
and against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Investor Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
the Investor Indemnitees or any of them as a result of, or arising out of, or
relating to (a) any misrepresentation or breach of any representation or
warranty made by the Company in this Agreement or any other certificate,
instrument or document contemplated hereby or thereby, (b) any breach of any
covenant, agreement or obligation of the Company contained in this Agreement or
any other certificate, instrument or document contemplated hereby or thereby, or
(c) any cause of action, suit or claim brought or made against such Investor
Indemnitee not arising out of any action or inaction of an Investor Indemnitee,
and arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement or any other instrument, document or agreement
executed pursuant hereto by any of the Investor Indemnitees. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities, which is permissible under applicable
law.


 
9

--------------------------------------------------------------------------------

 
(b) In consideration of the Company’s execution and delivery of this Agreement,
and in addition to all of the Investor’s other obligations under this Agreement,
the Investor shall defend, protect, indemnify and hold harmless the Company and
all of its officers, directors, shareholders, employees and agents (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Company Indemnitees”) from
and against any and all Indemnified Liabilities incurred by the Company
Indemnitees or any of them as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Investor in this Agreement, or any instrument or document contemplated hereby or
thereby executed by the Investor, (b) any breach of any covenant, agreement or
obligation of the Investor(s) contained in this Agreement, or any other
certificate, instrument or document contemplated hereby or thereby executed by
the Investor, or (c) any cause of action, suit or claim brought or made against
such Company Indemnitee based on misrepresentations or due to a breach by the
Investor and arising out of or resulting from the execution, delivery,
performance or enforcement of this Agreement or any other instrument, document
or agreement executed pursuant hereto by any of the Company Indemnitees. To the
extent that the foregoing undertaking by the Investor may be unenforceable for
any reason, the Investor shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities, which is permissible under
applicable law.


(c) The obligations of the parties to indemnify or make contribution under this
Section 5.1 shall survive termination.


ARTICLE VI.
Covenants of the Company


Section 6.1 Listing of Common Stock. The Company shall maintain the Common
Stock’s authorization for quotation on the Principal Market.


Section 6.2 Exchange Act Registration. The Company will continue to file in a
timely manner all reports and other documents required of it as a reporting
company under the Exchange Act and will not take any action or file any document
(whether or not permitted by Exchange Act or the rules thereunder) to terminate
or suspend such registration or to terminate or suspend its reporting and filing
obligations under said Exchange Act.


Section 6.3 Corporate Existence. The Company will take all steps necessary to
preserve and continue the corporate existence of the Company.


Section 6.4 Restriction on Sale of Capital Stock. During the Commitment Period,
the Company shall not, without 10 days written notice to the Investor, (i) issue
or sell any Common Stock or Preferred Stock without consideration or for a
consideration per share less than the Bid Price of the Common Stock determined
immediately prior to its issuance, (ii) issue or sell any Preferred Stock
warrant, option, right, contract, call, or other security or instrument granting
the holder thereof the right to acquire Common Stock without consideration or
for a consideration per share less than the Bid Price of the Common Stock
determined immediately prior to its issuance, or (iii) file any registration
statement on Form S-8.


Section 6.5. Consolidation; Merger. The Company shall not, at any time after the
date hereof, effect any merger or consolidation of the Company with or into, or
a transfer of all or substantially all the assets of the Company to another
entity (a “Consolidation Event”) unless the resulting successor or acquiring
entity (if not the Company) assumes by written instrument the obligation to
deliver to the Investor such shares of stock and/or securities as the Investor
is entitled to receive pursuant to this Agreement prior to the closing date of
any merger.


Section 6.6. Commitment to Purchase the Company’s Common Stock. The commitment
by Investor to purchase the shares of Common Stock pursuant to this Agreement
shall be made in accordance with the provisions and requirements of Regulation S
and any applicable state securities laws.


Section 6.7. Review of Public Disclosures. All SEC filings (including, without
limitation, all filings required under the Exchange Act, which include Forms
10-Q, 10-K and 8-K, etc) and other public disclosures made by the Company,
including, without limitation, all press releases, investor relations materials,
and scripts of analysts meetings and calls, shall be reviewed and approved for
release by the Company’s attorneys and, if containing financial information, the
Company’s independent certified public accountants.


Section 6.8. Market Activities. The Company will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Common Stock or (ii) sell, bid for or purchase the Common Stock, or pay anyone
any compensation for soliciting purchases of the Common Stock.


 
10

--------------------------------------------------------------------------------

 
ARTICLE VII.
Conditions for Advance and Conditions to Closing


Section 7.1. Conditions Precedent to the Obligations of the Company. The
obligation hereunder of the Company to issue and sell the shares of restricted
Common Stock to the Investor incident to each Closing is subject to the
satisfaction, or waiver by the Company, at or before each such Closing, of each
of the conditions set forth below.


(a) Accuracy of the Investor’s Representations and Warranties. The
representations and warranties of the Investor shall be true and correct in all
material respects.


(b) Performance by the Investor. The Investor shall have performed, satisfied
and complied in all respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Investor at or prior to such Closing.


Section 7.2 Conditions Precedent to the Right of the Company to Deliver a
Drawdown Notice. The right of the Company to deliver a Drawdown Notice is
subject to the fulfillment by the Company, on such Drawdown Notice (a “Condition
Satisfaction Date”), of each of the following conditions:


(a) Authority. The Company shall have obtained all permits and qualifications
required by any applicable state in accordance with this Agreement for the offer
and sale of the shares of Common Stock, or shall have the availability of
exemptions therefrom. The sale and issuance of the Restricted Securities of
Common Stock shall be legally permitted by all laws and regulations to which the
Company is subject.


(b ) Fundamental Changes. There shall not exist any fundamental changes to the
information set forth in the Company’s SEC filings, which would require the
Company to file an amendment to its SEC Filings.


(c) Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to each Condition Satisfaction Date.


(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits or
directly and adversely affects any of the transactions contemplated by this
Agreement, and no proceeding shall have been commenced that may have the effect
of prohibiting or adversely affecting any of the transactions contemplated by
this Agreement.


(e) No Suspension of Trading in or Delisting of Common Stock. The trading of the
Common Stock is not suspended by the SEC or the Principal Market (if the Common
Stock is traded on a Principal Market). The issuance of shares of Common Stock
with respect to the applicable Closing, shall not violate the shareholder
approval requirements, if any, of the Principal Market. The Company shall not
have received any notice threatening the continued listing of the Common Stock
on the Principal Market.


(f) Maximum Advance Amount. The amount of an Advance requested by the Company
shall not exceed the Maximum Advance Amount. In addition, in no event shall the
number of shares issuable to the Investor pursuant to an Advance cause the
aggregate number of shares of Common Stock beneficially owned by the Investor
and its affiliates to exceed four and 99/100 percent (4.99%) of the then
outstanding Common Stock of the Company. For the purposes of this section
beneficial ownership shall be determined by the Investor and shall be calculated
in accordance with Section 13(d) of the Exchange Act.


(g) Executed Drawdown Notice. The Investor shall have received the Drawdown
Notice executed by an officer of the Company and the representations contained
in such Drawdown Notice shall be true and correct as of each Condition
Satisfaction Date.


 
11

--------------------------------------------------------------------------------

 
ARTICLE VIII.
Due Diligence Review; Non-Disclosure of Non-Public Information


Section 8.1. Non-Disclosure of Non-Public Information.


(a) The Company covenants and agrees that it shall refrain from disclosing, and
shall cause its officers, directors, employees and agents to refrain from
disclosing, any material non-public information to the Investor without also
disseminating such information to the public, unless prior to disclosure of such
information the Company identifies such information as being material non-public
information and provides the Investor with the opportunity to accept or refuse
to accept such material non-public information for review.


(b) Nothing herein shall require the Company to disclose non-public information
to the Investor or its advisors or representatives, and the Company represents
that it does not disseminate non-public information to any investors who
purchase stock in the Company in a public offering, to money managers or to
securities analysts, provided, however, that notwithstanding anything herein to
the contrary, the Company will, as hereinabove provided, promptly notify the
advisors and representatives of the Investor and, if any, underwriters, of any
event or the existence of any circumstance (without any obligation to disclose
the specific event or circumstance) of which it becomes aware, constituting
non-public information (whether or not requested of the Company specifically or
generally during the course of due diligence by such persons or entities),
which, if not disclosed in the prospectus included in the registration statement
would cause such prospectus to include a material misstatement or to omit a
material fact required to be stated therein in order to make the statements,
therein, in light of the circumstances in which they were made, not misleading.
Nothing contained in this Section 8.1 shall be construed to mean that such
persons or entities other than the Investor (without the written consent of the
Investor prior to disclosure of such information) may not obtain non-public
information in the course of conducting due diligence in accordance with the
terms of this Agreement and nothing herein shall prevent any such persons or
entities from notifying the Company of their opinion that based on such due
diligence by such persons or entities, that the Company’s SEC filings contain an
untrue statement of material fact or omits a material fact required to be stated
in the Company’s SEC filings or necessary to make the statements contained
therein, in light of the circumstances in which they were made, not misleading.


ARTICLE XI.
Choice of Law/Jurisdiction


Section 9.1 Governing Law. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of Nevada without regard to the
principles of conflict of laws. The parties further agree that any action
between them shall be heard in Henderson, NV, for the adjudication of any civil
action asserted pursuant to this Agreement.


ARTICLE X.
Assignment; Termination


Section 10.1 Assignment. Neither this Agreement nor any rights of the Company
hereunder may be assigned to any other Person.


Section 10.2 Termination.


(a) The obligations of the Investor to make Advances under Article II hereof
shall terminate thirty-six (36) months after the Effective Date.


(b) The obligation of the Investor to make an Advance to the Company pursuant to
this Agreement shall terminate permanently (including with respect to an Advance
Date that has not yet occurred) in the event that (i) there shall occur any stop
order or suspension of the Company for an aggregate of fifty (50) Trading Days,
other than due to the acts of the Investor, during the Commitment Period, or
(ii) the Company shall at any time fail materially to comply with the
requirements of Article VI and such failure is not cured within thirty (30) days
after receipt of written notice from the Investor, provided, however, that this
termination provision shall not apply to any period commencing upon the filing
of an amendment to such Company filings and ending upon the date on which such
amendment is cleared by the SEC.


 
12

--------------------------------------------------------------------------------

 
ARTICLE XI.
Notices


a. Section 11.1 Notices. Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile, provided a copy
is mailed by U.S. certified mail, return receipt requested; (iii) three (3) days
after being sent by U.S. certified mail, return receipt requested, or (iv) one
(1) day after deposit with a nationally recognized overnight delivery service,
in each case properly addressed to the party to receive the same. The addresses
and facsimile numbers for such communications shall be:


If to the Company, to:
Polar Petroleum Corp.
4300 B Street, Suite 505,
Anchorage, Alaska 99503
 
Telephone: (907) 561-3001
   
If to the Investor, to:
US Energy Investments Ltd.
Trust Company Complex
Ajeltake Road
Ajeltake Island
MH96960 Majuro
Marshall Islands
   

Each party shall provide five (5) days’ prior written notice to the other party
of any change in address or facsimile number.
 
ARTICLE XII.
Miscellaneous


Section 12.1. Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event any signature page is
delivered by facsimile transmission, the party using such means of delivery
shall cause an original executed signature page to be physically delivered to
the other party within five (5) days of the execution and delivery hereof,
though failure to deliver such copies shall not affect the validity of this
Agreement.


Section 12.2. Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements between the Investor, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.


Section 12.3. Reporting Entity for the Common Stock. The reporting entity relied
upon for the determination of the trading price or trading volume of the Common
Stock on any given Trading Day for the purposes of this Agreement shall be
Nasdaq. or any successor thereto. The written mutual consent of the Investor and
the Company shall be required to employ any other reporting entity.


Section 12.4. Fees and Expenses. The Company hereby agrees to pay the following
fees:


(a) Fees. Each of the parties shall pay its own fees and expenses (including the
fees of any attorneys, accountants, appraisers or others engaged by such party)
in connection with this Agreement and the transactions contemplated hereby.


Section 12.5. Confidentiality. If for any reason the transactions contemplated
by this Agreement are not consummated, each of the parties hereto shall keep
confidential any information obtained from any other party (except information
publicly available or in such party’s domain prior to the date hereof, and
except as required by court order) and shall promptly return to the other
parties all schedules, documents, instruments, work papers or other written
information without retaining copies thereof, previously furnished by it as a
result of this Agreement or in connection herein.




 
13

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Drawdown Equity
Financing Agreement to be executed by the undersigned, thereunto duly
authorized, as of the date first set forth above.
 
 

  COMPANY:
 
Polar Petroleum Corp.
            By:       Name: Daniel Walker     Title: CEO                    
INVESTOR:
 
US Energy Investments Ltd., LLC
            By:       Name:       Title: DIRECTOR  

 
 
14

--------------------------------------------------------------------------------

 
EXHIBIT A
DRAWDOWN NOTICE
Polar Petroleum Corp.


The undersigned, Daniel Walker hereby certifies, with respect to the sale of
shares of Common Stock of Polar Petroleum Corp.  (the “Company”) issuable in
connection with this Drawdown Notice, delivered pursuant to the Drawdown Equity
Financing Agreement (the “Agreement”), as follows:


1. The undersigned is the duly elected President and CEO of the Company.


2. There are no fundamental changes to the information set forth in the
Company’s SEC filings, which would require the Company to file an amendment to
the Company’s SEC filings.


3. The Company has performed in all material respects all covenants and
agreements to be performed by the Company and has complied in all material
respects with all obligations and conditions contained in the Agreement on or
prior to the Drawdown Notice Date, and shall continue to perform in all material
respects all covenants and agreements to be performed by the Company through the
applicable Advance Date. All conditions to the delivery of this Drawdown Notice
are satisfied as of the date hereof.


4. The Company hereby represents, warrants and covenants that it has made all
filings (“SEC Filings”) required to be made by it pursuant to applicable
securities laws (including, without limitation, all filings required under the
Securities Exchange Act of 1934, which include Forms 10-Q , 10-K , 8-K, etc.).
All SEC Filings and other public disclosures made by the Company, including,
without limitation, all press releases, analysts meetings and calls, etc.
(collectively, the “Public Disclosures”), have been reviewed and approved for
release by the Company’s attorneys and, if containing financial information, the
Company’s independent certified public accountants. None of the Company’s Public
Disclosures contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.


6. Unless waived by the Company pursuant to the Drawdown Equity Financing
Agreement, the “Purchase Price” for this Drawdown Notice shall be: (Please check
one):


______ $______ per share


____ Seventy-Five (75%) percent of the volume weighted average price (the
“VWAP”) of the preceding ten (10) day’s closing price of the Company’s common
stock on the Principal Market, prior to the Drawdown Notice Date.


The undersigned has executed this Certificate this _ day of ______ 201_.


Polar Petroleum Corp.


By:                                                      
Name: Daniel Walker
Title: CEO
 
 
15


--------------------------------------------------------------------------------